Citation Nr: 0427639	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,470.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active service from February 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
August 2001, which denied waiver of recovery of an 
overpayment in the calculated amount of $5,470.  In August 
2003, the veteran appeared at a Board videoconference hearing 
before the undersigned.  

At his hearing, the veteran and his wife testified regarding 
their financial situation.  They said that it would cause 
financial hardship for them to repay the debt.  They 
testified that they did not have any extra money, and in fact 
could not meet all of their financial obligations.  They said 
they were in Chapter 13 Bankruptcy, and that they owed the 
Internal Revenue Service (IRS) a large sum of money also.  He 
and his wife also mentioned a number of large recent 
expenses, as well as medical expenses not previously 
reported.  

The Board observes that on the financial status report 
submitted in June 2001, the veteran reported his monthly 
income to be about $160 higher than his monthly expenses.  
The Committee, in its determination, disallowed several of 
the expenses, found that monthly income was $361 per month 
higher than monthly expenses, and also noted that some of the 
information provided was incomplete.  

The Court has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002); see 
38 U.S.C.A. § 5302 (West 2003).  Nevertheless, in view of the 
foregoing, it is the Board's judgment that further 
information regarding the veteran's financial status should 
be obtained prior to an appellate decision in this case.  




Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The veteran should be requested to 
complete and return an updated VA Form 4-
5655, Financial Status Report.  He should 
make sure that all income and expenses are 
reported, with an explanation of any 
unusual expenses, using additional sheets 
of paper if necessary.  He should report 
all unreimbursed medical expenses (i.e., 
out-of-pocket medical expenses for which 
he was not paid back by an insurance 
company, or any other entity), including 
insurance premiums paid by himself or his 
wife, or withheld from checks.  If he has 
installment contracts or other debts, he 
should provide a brief explanation of the 
debt.  For large, unusual expenses, he 
should provide documentation, such as a 
receipt.  He should also provide written 
evidence of his debt with the IRS.  

2.  The veteran should also be asked to 
authorize the release of his Bankruptcy 
records to the VA.  He should be told that 
instead, he can directly submit the 
Bankruptcy records, showing the terms and 
conditions, as well as the payment plan, 
directly to the VA himself.  If the 
veteran authorizes the release of the 
records, the RO should obtain these 
records from the appropriate Bankruptcy 
Court.  

3.  After an appropriate period for 
response, the RO should readjudicate the 
veteran's claim for waiver of an 
overpayment, with consideration of any 
additional evidence received.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




